EXHIBIT 10.9

 



COMPANY: GLSynthesis, Inc.
COMPANY CONTACT: George Wright, Ph.D.
CANTERBURY CONTACT: Craig Abolin, Ph.D.

EFFECTIVE DATE: 8/27/2013

MASTER CONTRACT SERVICES AGREEMENT

THIS MASTER CONTRACT SERVICES AGREEMENT (together with any Statement(s) of Work,
the “Agreement”) is made as of the date written above (the “Effective Date”) by
and between Canterbury Laboratories, LLC, a Delaware limited liability company
with a principal office at 8 Canterbury Lane, Holden, MA 01520 (“CANTERBURY’)
and GLSynthesis Inc. (“Service Provider”), a Massachusetts corporation having a
principal office at One Innovation Drive, Worcester, MA 01605.

1.Agreement Structure. From time to time, CANTERBURY may want the Service
Provider to provide certain preclinical or laboratory research-related services
(the “Services”). This Agreement contains general terms and conditions under
which CANTERBURY would engage the Service Provider and under which the Service
Provider would provide Services. CANTERBURY and the Service Provider must
complete and execute a work order, project order or statement of work
(“Statement of Work”) before any Services are provided. Each Statement of Work
will include, at a minimum, the information relating to the specific Services
outlined in the sample Statement of Work attached as Appendix A. However,
neither CANTERBURY nor the Service Provider is obligated to execute any
Statement of Work. Once executed, a Statement of Work becomes part of this
Agreement, although the terms in a Statement of Work will govern only Services
described in that Statement of Work. A Statement of Work may not change any term
in this Agreement. Any change or modification to the Agreement must be in
accordance with Section 9.6 below.

2.About the Services.

2.1Provision of Services. The Service Provider agrees to provide all Services
identified in any Statement of Work: (a) promptly; (b) at such times and at such
places as CANTERBURY may reasonably request; (c) within the time period
specified in the relevant Statement of Work, and (d) in accordance with the
highest prevailing industry standards and practices for the performance of
similar services. For each Statement of Work, Service Provider will designate a
“Project Leader” who will be available for frequent communications with
CANTERBURY regarding the Services provided under that Statement of Work.

2.2Audits. After reasonable notice by CANTERBURY to Service Provider, Service
Provider will allow CANTERBURY employees and representatives, and
representatives of regulatory agencies, during normal business hours, to inspect
the facilities used to render the Services under the applicable Statement of
Work.

2.3Subcontracting. With CANTERBURY’s prior written consent, Service Provider may
subcontract the performance of certain of its obligations under a specific
Statement of Work to qualified third parties, provided that (a) Service Provider
notifies CANTERBURY of the proposed subcontractor and identifies the specific
Services to be performed by the subcontractor (b) the subcontractor performs
those Services in a manner consistent with the terms and conditions of this
Agreement, and (c) Service Provider remains liable for the performance of the
subcontractor.



1

 

 

3.Representations by Service Provider. The Service Provider makes the following
representations and agrees to notify CANTERBURY immediately upon any future
breach of these representations:

3.1Organization of Service Provider. Service Provider is and will remain a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization.

3.2Enforceability of this Agreement. The execution and delivery of this
Agreement has been authorized by all requisite corporate action. This Agreement
is and will remain a valid and binding obligation of Service Provider,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors.

3.3Absence of Other Contractual Restrictions. Service Provider is under no
contractual or other obligation or restriction that is inconsistent with Service
Provider’s execution or performance of this Agreement. Service Provider will not
enter into any agreement, either written or oral, that would conflict with
Service Provider’s responsibilities under a Statement of Work.

3.4Qualifications of Service Provider Personnel. Service Provider has, and will
engage, employees, subcontractors and/or consultants (“Service Provider
Personnel”) with the proper skill, training and experience to provide the
Services. Service Provider will be solely responsible for paying Service
Provider Personnel and providing any employee benefits that they are owed.
Before providing Services, all Service Provider Personnel must have agreed in
writing to (a) confidentiality obligations consistent with the terms of this
Agreement, and (b) effectively vest in Service Provider any and all rights that
such personnel might otherwise have in the results of their work.

3.5Legal Compliance. Service Provider will comply, in all material respects,
with all federal and state laws, regulations and orders applicable to its
operations. In addition, Service Provider will comply with all reasonable and
applicable CANTERBURY guidelines, such as standard operating procedures, that
CANTERBURY provides in writing.

3.6Conflicts with Rights of Third Parties. Service Provider warrants and
represents that its provision of, and CANTERBURY’s use of, Services and
Deliverables (defined below) in accordance with this Agreement will not violate
any patent, trade secret or other proprietary or intellectual property right of
any third party.



2

 



 

3.7Absence of Debarment. Service Provider represents and warrants that neither
Service Provider nor any Service Provider Personnel performing Services under
this Agreement have been debarred, and to the best of Service Provider’s
knowledge, are not under consideration to be debarred, by the United States Food
and Drug Administration (“FDA”) from working in or providing services to any
pharmaceutical or biotechnology company under the Generic Drug Enforcement Act
of 1992.

4.Compensation. As full consideration for the Services, CANTERBURY will pay
Service Provider in accordance with the applicable Statement of Work. Service
Provider will invoice CANTERBURY for all amounts due under a Statement of Work.
All undisputed payments will be made by CANTERBURY within thirty (30) days of
its receipt of an invoice.

5.Proprietary Rights.

5.1Materials. All documentation, information, and biological, chemical or other
materials controlled by CANTERBURY and furnished to Service Provider (the
“Materials”) and all associated intellectual property rights will remain the
exclusive property of CANTERBURY. Service Provider will use Materials provided
by CANTERBURY only as necessary to perform the Services.

5.2Deliverables. Service Provider agrees to assign and assigns to CANTERBURY all
rights to information, data, documentation, reports, inventions and other
products of the Services (the “Deliverables”). All work products resulting from
the Services that are “Works Made for Hire” as defined in the U.S. Copyright Act
and other copyrightable works will be deemed, upon creation, to be assigned to
CANTERBURY. CANTERBURY will be free to use Deliverables for any and all
purposes. Service Provider will retain ownership of any pre-existing products,
materials, tools, methodologies, technologies or intellectual property rights of
Service Provider embodied in the Deliverables or to any improvements made to
these items as a result of rendering the Services (“Service Provider
Technology”). Service Provider agrees not to incorporate any Service Provider
Technology into Deliverables that would prevent CANTERBURY from using
Deliverables for any and all purposes.

5.3Work at Third Party Facilities. Service Provider will not transfer Materials
or use any third party facilities or intellectual property in performing the
Services without CANTERBURY’ s prior written consent.

5.4Records; Records Storage. Service Provider will maintain all materials and
all other data and documentation obtained or generated by Service Provider in
the course of preparing for and providing Services hereunder, including all
computerized records and files (the “Records”) in a secure area reasonably
protected from fire, theft and destruction. These Records will be “Works Made
for Hire” and will remain the exclusive property of CANTERBURY.

3

 

 

5.5Record Retention. Upon written instruction of CANTERBURY, all Records will,
at CANTERBURY’s option either be (a) delivered to CANTERBURY or to its designee
in such form as is then currently in the possession of Service Provider, (b)
retained by Service Provider for a period of five (5) years, or as required
under applicable law or regulation, or (c) disposed of, at the direction and
written request of CANTERBURY, unless such Records are otherwise required to be
stored or maintained by Service Provider as a matter of law or regulation. In no
event will Service Provider dispose of any such Records without first giving
CANTERBURY sixty (60) days’ prior written notice of its intent to do so. Service
Provider may, however, retain copies of any Records as are reasonably necessary
for regulatory or insurance purposes, subject to Service Provider’s obligations
of confidentiality.

6.Confidential Information.

6.1Definition. The term “Confidential Information” includes all non-public
information that CANTERBURY considers confidential or proprietary, including the
Materials and Deliverables, whether or not labeled “Confidential.” However, the
term “Confidential Information” does not include information that (a) is known
to Service Provider at the Effective Date and is not subject to another
confidentiality obligation to CANTERBURY, (b) is publicly known at the Effective
Date or later becomes publicly known under circumstances involving no breach of
this Agreement, (c) is lawfully and in good faith disclosed to Service Provider
by a third party who is not subject to a confidentiality obligation to
CANTERBURY, or (d) is independently developed by Service Provider as evidenced
by its written records.

6.2Confidentiality Obligation. Service Provider acknowledges that CANTERBURY is
and will remain the sole owner of Confidential Information. During the term of
this Agreement and for a period of ten (10) years thereafter, Service Provider
will take all commercially reasonable precautions to protect the confidentiality
of Confidential Information, and will not disclose or use any Confidential
Information except with CANTERBURY’ s knowledge and as necessary to perform the
Services. In particular, Service Provider may disclose Confidential Information
to Service Provider Personnel who need to know such Confidential Information in
order to provide the Services and who are obligated to protect the
confidentiality of such Confidential Information under terms at least as
stringent as those set forth in this Section 6. If required by law, Service
Provider may disclose Confidential Information to a governmental authority,
provided that reasonable advance notice is given to CANTERBURY and Service
Provider reasonably cooperates with CANTERBURY to obtain confidentiality
protection of such information.

4

 

 

6.3Irreparable Injury. Service Provider acknowledges and agrees that any
violation of the terms of this Agreement relating to the disclosure or use of
Confidential Information may result in irreparable injury and damage to
CANTERBURY not adequately compensable in money damages, and for which CANTERBURY
will have no adequate remedy at law. Service Provider acknowledges and agrees,
therefore, that if those disclosure terms are violated, CANTERBURY may need to
obtain injunctions, orders, or decrees in order to protect the Confidential
Information and will be entitled to do so without having to post a bond.

7.Indemnification and Insurance.

7.1Indemnification by Service Provider. Service Provider agrees to indemnify
CANTERBURY for any third party claims, including reasonable attorneys’ fees for
defending those claims, arising out of (a) Service Provider’s performance of the
Services, (b) Service Provider’s negligence or willful misconduct, or (c)
Service Provider’s breach of this Agreement, except to the extent such claims
result from CANTERBURY’s negligence, willful misconduct, or breach of this
Agreement. As a condition of this indemnification obligation, CANTERBURY must
promptly notify Service Provider of a covered claim, must tender to Service
Provider (and/or its insurer) full authority to defend or settle the claim, and
must reasonably cooperate with the defense.

7.2Indemnification by CANTERBURY. CANTERBURY agrees to indemnify Service
Provider for any third party claims, including reasonable attorneys’ fees for
defending those claims, arising out of (a) CANTERBURY’ s use of the
Deliverables, (b) CANTERBURY’s negligence or willful misconduct in connection
with this Agreement or (c) CANTERBURY’s breach of this Agreement, except to the
extent such claims result from Service Provider’s negligence, willful
misconduct, or breach of this Agreement. As a condition of this indemnification
obligation, Service Provider must promptly notify CANTERBURY of a covered claim,
must tender to CANTERBURY (and/or its insurer) full authority to defend or
settle the claim, and must reasonably cooperate with the defense.

7.3Insurance. Service Provider will maintain the following minimum insurance
coverage with financially sound and nationally reputable insurers: Workers
Compensation (applicable statutory limits), Employers Liability ($1,000,000),
Commercial General Liability including Products and Completed Operations
($1,000,000 per ocurrence/$2,000,000 aggregate).

8.Expiration and Termination.

8.1Expiration. This Agreement will expire on the later of (a) two (2) years from
the Effective Date or (b) the completion of all Services under the last
Statement of Work executed by the parties prior to the second anniversary of the
Effective Date. The Agreement may be extended by mutual agreement of the parties
or earlier terminated in accordance with Section 8.2 or 8.3 below.



5

 

 

8.2Termination by CANTERBURY. CANTERBURY may immediately terminate this
Agreement at any time upon written notice to Service Provider in the event of a
breach of this Agreement by Service Provider which cannot be cured (i.e. breach
of the confidentiality obligations). Further, CANTERBURY may terminate this
Agreement or any Statement of Work at any time upon thirty (30) days’ prior
written notice to Service Provider.

8.3Termination by Service Provider. Service Provider may terminate this
Agreement or any Statement of Work upon thirty (30) days’ prior written notice
to CANTERBURY if CANTERBURY breaches this Agreement or any Statement of Work and
fails to cure the breach during the notice period.

8.4Effect of Termination or Expiration. Upon termination or expiration of this
Agreement, neither Service Provider nor CANTERBURY will have any further
obligations under this Agreement, or in the case of termination or expiration of
a Statement of Work, under that Statement of Work, except that:

(a)Service Provider will terminate all Services in progress in an orderly manner
as soon as practical and in accordance with a schedule agreed to by CANTERBURY,
unless CANTERBURY specifies in the notice of termination that Services in
progress should be completed;

(b)Service Provider will deliver to CANTERBURY any Materials in its possession
or control and all Deliverables developed through termination or expiration,

(c)CANTERBURY will pay Service Provider any monies due and owing Service
Provider, up to the time of termination or expiration, for Services actually
performed and all authorized expenses actually incurred (as specified in the
applicable Statement of Work),

(d)Service Provider will promptly remit to CANTERBURY any monies paid in advance
by CANTERBURY for Services not yet rendered and expenses not yet incurred as of
the date of termination,

(e)Service Provider will promptly return to CANTERBURY all Confidential
Information and copies thereof provided to Service Provider under this Agreement
or under any Statement of Work which has been terminated or has expired, except
for one (1) copy which Service Provider may retain solely to monitor Service
Provider’s surviving obligations of confidentiality; and

(f)Particular obligations within the Proprietary Rights, Confidential
Information, and Indemnification and Insurance sections will survive any such
termination or expiration.



6

 

 

9.Miscellaneous.

9.1Independent Contractor. All Services will be rendered by Service Provider as
an independent contractor and this Agreement does not create an
employer-employee relationship between CANTERBURY and Service Provider. Service
Provider shall not in any way represent itself to be a partner or joint venture
of or with CANTERBURY.

9.2Publicity. Neither party may use the other party’s name in any form of
advertising, promotion or publicity, including press releases, without the prior
written consent of the other party. This term does not restrict a party’s
ability to use the other party’s name in filings with the Securities and
Exchange Commission, FDA, or other governmental agencies, when required to do
so.

9.3Notices. All notices required or permitted under this Agreement will be in
writing and will be given by addressing the same to the address or facsimile
number for the recipient set forth in this Agreement or at such other address or
facsimile number as the recipient may specify in writing under this procedure.
Communications and notices to CANTERBURY will be marked “Attention: “PRESIDENT”.
Notices will be deemed to have been given (a) three (3) business days after
deposit in the United States Mail with proper postage for first class registered
or certified mail prepaid, return receipt requested; (b) one (1) business day
after facsimile transmission, with transmission confirmed and followed by
mailing pursuant to (a); or (c) one (1) business day after sending by nationally
recognized bonded courier.

9.4Assignment. This Agreement may not be assigned by Service Provider without
the prior written consent of CANTERBURY, and any attempted assignment by Service
Provider not in compliance with the foregoing will be of no force or effect.
CANTERBURY may assign this Agreement in whole without consent of Service
Provider. No assignment will relieve either party of the performance of any
accrued obligation that such party may then have under this Agreement.

9.5Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to its subject matter, and supersedes all previous written
or oral representations, agreements and understandings between CANTERBURY and
Service Provider. In the event of any conflict, discrepancy, or inconsistency
between this Agreement and any Statement of Work, the terms of this Agreement
will control.

9.6No Modification. This Agreement and/or any Statement of Work may be changed
only by a writing signed by authorized representatives of both parties.

9.7Severability; Reformation. Each and every provision set forth in this
Agreement is independent and severable from the others, and no restriction will
be rendered unenforceable by virtue of the fact that, for any reason, any other
or others of them may be invalid or unenforceable in whole or in part. If any
provision of this Agreement is invalid or unenforceable for any reason
whatsoever, that provision will be appropriately limited and reformed to the
maximum extent provided by applicable law. If the scope of any restriction
contained herein is too broad to permit enforcement to its full extent, then
such restriction will be enforced to the maximum extent permitted by law so as
to be judged reasonable and enforceable.



7

 

 

9.8Governing Law. This Agreement will be construed and interpreted and its
performance governed by the laws of the Commonwealth of Massachusetts, without
giving effect to the doctrine of conflict of laws.

9.9Waiver. No waiver of any term, provision or condition of this Agreement
(whether by conduct or otherwise) in any one or more instances will be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition of this Agreement.

9.10Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute one and the same instrument.

9.11Headings. This Agreement contains headings only for convenience and the
headings do not constitute or form a part of this Agreement, and should not be
used in the construction of this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

By:/s/                                                             

 

Print Name: Yael Schwartz, Ph.D.

 

Title: President and CEO

Duly authorized

 

 

 

By:/s/                                                             

 

Print Name: George E. Wright, PhD

 

Title: President

Duly authorized

 

 

 

Date:    August 27, 2013

Date: 8-27-13

 

 

Tax ID No. 043318873

(Required for Payment)

 



8

 

 

APPENDIX A
SAMPLE STATEMENT OF WORK

THIS STATEMENT OF WORK (the “Statement of Work”) by and between CANTERBURY
LABORATORIES, LLC (“CANTERBURY”) and GLSynthesis, Inc. (the “Service Provider”),
will be effective as of the last date of signature below, and upon execution
will be incorporated into the Master Contract Services Agreement between
CANTERBURY and Service Provider dated insert date (the “Agreement”). Capitalized
terms in this Statement of Work will have the same meaning as set forth in the
Agreement.

CANTERBURY hereby engages Service Provider to provide Services, as follows:

1.Services. Service Provider will render to CANTERBURY the following Services:

Describe specific Service to be provided including all Deliverables.

[If Applicable, attach Transfer of Obligations document.]

[If Applicable, specify that Services must be in accordance with GLP or GCP]

Any Deliverables will be provided to CANTERBURY in a mutually agreeable format.

2.Materials. CANTERBURY will provide to Service Provider the following Materials
for the Services:

Describe specific materials being provided by CANTERBURY

3.Completion. The Services will be completed within INSERT TIME PERIOD.

4.Service Provider Contacts.

Project Management Contact: Name and Title

Administration Contact: Name and Title

Payment Contact: Name and Title

5.CANTERBURY Contact. Name and Title

6.Compensation. The total compensation due Service Provider for Services under
this Statement of Work is INSERT WRITTEN AMOUNT (numerical amount). Such
compensation will be paid INSERT PAYMENT SCHEDULE. CANTERBURY and Service
Provider must agree in advance of either party making any change in
compensation. Service Provider will invoice CANTERBURY for all amounts due under
a Statement of Work. Service Provider will invoice CANTERBURY to the attention
of INSERT NAME for Services rendered hereunder. All undisputed payments will be
made by CANTERBURY within thirty (30) days of its receipt of an invoice.

All terms and condition of the Agreement will apply to this Statement of Work.

9

 



AGREED TO AND ACCEPTED BY:

CANTERBURY LABORATORIES, LLC

 

 

GLSYNTHESIS INC.

By:/s/                                                             

 

Print Name: Yael Schwartz, Ph.D.

 

Title: President and CEO

Duly authorized

 

 

 

By:/s/                                                             

 

Print Name: George E. Wright, PhD

 

Title: President

Duly authorized

 

 

 

Date:                                                

Date:                                                

 

 

 

 

 

 

 

 

 

 

 

 

 

 



10

